COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00373-CR
Style:                    Norma Jean Clark
                          v The State of Texas
Date motion filed*:       December 27, 2013
                          Final Motion to Extend Time to File Appellant’s Brief Due to
Type of motion:           Extraordinary Circumstances
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                  September 13, 2013
       Number of extensions granted:           3         Current Due date: December 20, 2013
       Date Requested:                     January 26, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: February 21, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         If appellant’s brief is not filed with the Clerk of this Court by February 21, 2014,
         this appeal will be abated for a hearing pursuant to Texas Rule of Appellate
         Procedure 38.8. TEX. R. APP. P. 38.8(b)(2), (3).


Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________

Date: February 11, 2014
November 7, 2008 Revision